Citation Nr: 0702045	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Timeliness of the notice of disagreement (NOD) as to the 
issue of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and hepatitis C.  In July 2005, 
the veteran testified before the Board at a hearing that was 
held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In a statement received in November 2004, the veteran 
disagreed with the August 2004 determination that his NOD as 
to the denial of his claim for service connection for 
hepatitis C, received in August 2004, was untimely.  It does 
not appear from a review of the claims folder that the 
veteran has been issued a statement of the case on the issue 
of timeliness of his NOD.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, it appears, in this case, that VA has not 
satisfied its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for such condition.  See 38 C.F.R. § 3.304(f), setting forth 
criteria for service connection for PTSD.  According to 
service personnel records, the veteran served in Vietnam for 
approximately one year.  His military occupational specialty 
is listed as Auto Mechanic.  Service personnel records show 
that he was awarded decorations indicating service in 
Vietnam, but not evidencing combat.  He was noted to have 
participated in "Operations in the Republic of Vietnam."  
His service medical records are negative for a psychiatric 
disorder.

Post-service medical records show a diagnosis of PTSD in 
February 2002, when the veteran first reported to VA seeking 
assistance with intrusive thoughts of the Vietnam War, 
survivor guilt, and recurrent nightmares.  Subsequent 
treatment records demonstrate that he has continued to 
receive treatment for PTSD since that time.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In various statements throughout the pendency of his appeal, 
the veteran has described his alleged stressors as involving 
incoming fire and mortar attacks while stationed at Phu Bai 
from January 1967 to January 1968.  He has additionally 
reported that while his military occupational specialty was 
auto mechanic, he was frequently involved with driving 
convoys transporting troops and ammunition, which came under 
attack on several occasions.  Specifically, the veteran 
reported that in February 1967, he was in a convoy carrying 
men and ammunition that came under attack.  On another 
occasion, in approximately April 1967, one of the trucks in 
the convoy, approximately three trucks ahead of the veteran's 
truck, struck a landmine.  The resultant explosion blew out 
the windows in the veteran's truck.  Finally, the veteran 
reported that on another occasion that spring, the convoy was 
attacked, hitting the leg of one of the men in the convoy, 
killing him.  The veteran reported that the sight and smell 
of this incident was severely distressing to him, and he 
later sought treatment at sick bay for nausea and dizziness.

VA attempted to verify these stressors with the Department of 
the Navy.  A response received in July 2003 indicated that 
the unit diary showed that one Marine had died as the result 
of a vehicle accident in June 1967.  VA was otherwise 
informed that a request for the unit chronology should be 
made to the Marine Corps Historical Center.  An August 2003 
response from the Marine Corps Historical Center noted that 
the submitted request was improperly formatted and the search 
accordingly could not be conducted.  Specifically, VA was 
informed that the Marine Corps Historical Center was unable 
to perform searches that required the staff to extract 
information.  VA was advised that a properly formatted 
request for information, with all pertinent information 
contained in one page, should be resubmitted.  It does not 
appear that VA attempted to resubmit a request for the unit 
chronology.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the Marine Corps Historical Center, the RO should 
attempt to verify the listed stressors.  Specifically, a 
request should be made for copies of the Unit History for the 
3rd Marine Division, Fleet Marine Force (CommCo, Hqbn, 
3dMarDiv, FMF) from February 1967 to July 1967.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a statement of the case 
on the issue of timeliness of his NOD 
as to the issue of entitlement to 
service connection for hepatitis C.  He 
should be informed of his appeal 
rights.

2.  Request copies of the Unit History 
from the Marine Corps Historical Center 
for the 3rd Marine Division, Fleet 
Marine Force (CommCo, Hqbn, 3dMarDiv, 
FMF) from February 1967 to July 1967.  
All pertinent information for the 
request should be included on one page.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


